*426
ORDER

PER CURIAM.
AND NOW, this 13th day of August, 2014, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Whether the Commonwealth Court erred as a matter of law in reversing the WCAB and reinstating the WCJ’s suspension of Petitioner’s disability benefits as of September 30, 2009, when the employer never issued a Notice of Ability to Return to Work?
(2) Whether the Commonwealth Court erred as a matter of law in reversing the WCAB and reinstating the WCJ’s suspension of Petitioner’s disability benefits as of September 30, 2009, when there is no competent medical evidence to establish an ability to return to work by that date?